Citation Nr: 1534018	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that in his May 2012 notice of disagreement the Veteran requested a personal hearing at the RO.  However, in August 2013 the Veteran's representative withdrew that request on the Veteran's behalf and the Veteran did not indicate a desire for a Board hearing in his substantive appeal.  

The Board is aware that additional evidence has been submitted, which was not previously considered by the RO.  In February 2013, Section 501 of Public Law 112-154, 38 U.S.C. § 7105 was amended to establish an automatic waiver of agency of original jurisdiction (AOJ) review of evidence related to an issue or issues with which disagreement has been expressed if such evidence is submitted on or after the date that the AOJ receives the substantive appeal or its equivalent in correspondence.  Such evidence will be subject to initial review by the Board, unless the appellant specifically requests, in writing, initial review by the RO.  In this case, the Veteran filed his substantive appeal in February 2014, the evidence was received in April 2015, and he has not specifically requested an initial review of the evidence by the RO.

The issue of entitlement to a TDIU has been raised during the course of this appeal. Thus, it must be considered a component of the instant matter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, when considering the unique nature of a TDIU claim, the Board finds it is in the Veteran's best interest to bifurcate the issue and separately address it.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (discussing VA's discretion to bifurcate issues),

The issues of (1) entitlement to service connection for hypertension and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the initial period of appellate review, the Veteran's service-connected PTSD has been manifested by disability more closely approximating occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 percent for the period on appeal, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher initial rating for PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary to resolve the issue has been obtained.  The Veteran's service and post-service treatment records have been obtained.  Furthermore, the Veteran was provided with a VA PTSD examination in January 2012, and that examination is adequate to inform the Board's determination on all complex medical matters raised by the appeal.  The VA examiner obtained an accurate history, took into consideration the Veteran's assertions, and provided a reasoned basis for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication of a material worsening since the examination.  

Because the Veteran and his attorney have not otherwise raised any procedural arguments regarding the issue decided below, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.  See Scott v. McDonald, --- F.3d ----, 2015 WL 3772700 *5 (Fed. Cir. 2015).

II.  Analysis - Increased Rating

In this case, the Veteran's PTSD has been assigned an initial 50 percent disability rating effective from the date of service connection, December 27, 2010.  The Veteran argues that an initial rating greater than 50 percent for his PTSD is warranted for the entire period on appeal.

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

B.  Rating Schedule

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control [such as unprovoked irritability with periods of violence]; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances [including work or a worklike setting]; inability to establish and maintain effective relationships.

50 Percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory [e.g., retention of only highly learned material, forgetting to complete tasks]; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2014).

The focus of this inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule noted above but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In the context of a 70 percent rating, however, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Id. at 117-18.  Therefore, the listed "areas" are not irrelevant to the 70 percent disability determination.  Id.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.  

(Because this matter was certified to the Board in September 2014, which as after August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this appeal.  80 Fed. Reg. 14308.  Under the DSM-5, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014)).  

C.  Material Facts

After reviewing the evidence of record as a whole, to include the Veteran's VA examination report, his ongoing VA treatment reports, and the competent and credible lay statements, the Board finds that an increased initial rating of 70 percent is warranted.

While receiving VA treatment throughout the period on appeal the Veteran has reported symptoms such as:  intermittent suicidal ideation, including thoughts of "gassing" himself and alluding to taking his life with a hunting rifle for insurance money; hyperarousal; insomnia; nightmares; a sense of a foreshortened future; anger; flashbacks; isolation; poor short term memory; a lack of motivation; and avoidance.  

VA clinicians noted that upon examination the Veteran was neat in appearance; made fair eye contact; had diminished psychomotor abilities; had normal speech; a dysphoric mood; restricted affect; with intact short term memory; coherent, and logical thoughts but with limited goal orientation; fair to good insight and judgment; and some paranoia. 

Aside from VA outpatient treatment, the Veteran was also treated at a local Vet Center.  In a statement received in August 2011, the Veteran's treating clinician noted that throughout the Veteran's treatment he exhibited symptoms including anxious mood, depression, significant mood changes, memory loss, impaired concentration, panic episodes, problems thinking clearly, and an inability to maintain intimate interpersonal relationships.  While the clinician noted some progress in the Veteran's treatment, he also emphasized that the Veteran's "condition remains tenuous as he slowly recalls greater depth and breadth of his combat trauma and [his] insight increases[.]"  Ultimately, the clinician noted a good prognosis but that the Veteran is "significantly" impaired by his PTSD.

At the January 2012 VA examination, the Veteran reported that after service, he was able to avoid intrusive or difficult thoughts about his time in service by working long hours and abusing alcohol.  At the time of the exam, he noted an increase in intrusive thoughts and nightmares related to his combat service in Vietnam.  He also reported experiencing stress when exposed to things that remind him about his service such as the current news and helicopter noise, but stated that he tries to avoid situations that he knows will cause him difficulties.  Regarding his emotional state, the Veteran reported that he has lost interest in activities he previously enjoyed and that he feels "emotionally walled off, numbed, distant and detached" with no interest in being around people.  In terms of his personal relationships, the Veteran reported being divorced three times prior to his current marriage and that his irritability and anger cause friction in his home and work place.  When asked about his current employment the Veteran reported difficulty concentrating and communicating with customers and co-workers, often leading to his closing the door and trying to stay away from people as much as possible.  

Upon examination of the Veteran, the VA examiner noted that he appeared depressed and presented with blunted affect and made very poor eye contact.  The Veteran's cognitive abilities were noted as being "grossly intact, but he describes increasing difficulty with concentration and focus on a daily basis because of intrusive memories, anxiety and hypervigilance."  Regarding his physical appearance, the examiner noted that his grooming and hygiene were appropriate, as was his speech and communication.   Ultimately, the examiner noted "near continuous anxiety and depression impacting on the Veteran's ability to function appropriately and effectively in the work place, as well as impacting his ability to maintain effective work place relationships."

In addition to medical treatment records, the file also contains several lay statements including those from the Veteran's current wife, the Veteran, and the Veteran's employer.  In a March 2011 statement the Veteran's employer noted that despite previously being a motivated and charismatic person, the Veteran had recently been unable to attract new clients to his business, that he had withdrawn from activities he used to enjoy, that he isolates himself in the office by closing his door, and that he had begun to lose clients.  Similarly, in March 2011 the Veteran's wife reported that while they have maintained a long marriage, the Veteran is frequently angry to the point of being verbally abusive.  She noted that he avoids seeing people including family and that he had not talked with his sons in ten years.  She also noted the Veteran's lack of interest in doing things besides sleeping and watching television and noted the negative effect this has had on his employment.  In a statement received in April 2015, she reported that over the past 15 years the Veteran's personal hygiene had deteriorated greatly and that she frequently has to remind him to take care of himself and checks his attire before he leaves the home.

D.  Discussion

Based on the lay and medical evidence above, the evidence of record supports assignment of a 70 percent disability rating as the Veteran's PTSD symptomatology has manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due in large part to symptoms such as suicidal ideation, persistently depressed mood, and his inability to establish and maintain effective relationships.  

The Veteran's wife and employer are competent to attest to observable symptomatology to include a reluctance to participate in family or social events, lack of personal care, and a lack of interest in activities that were once enjoyed.  Likewise, the Veteran is competent to attest to his own symptomatology including thoughts of suicide and avoidance of people.  The Board finds no reason to doubt the credibility of any of the lay witness's observations, especially in light of the fact that the medical evidence confirms the Veteran's reported behavior and the fact that the 2012 VA examiner specifically noted that the Veteran was an accurate historian.  The Board notes that while the treatment records do not support the Veteran's wife's assertion that he fails to maintain his personal hygiene, this is to be expected based on her reports that she reminds him to take care of himself and that she approves of his attire prior to his leaving the home.

Accordingly, an increased initial rating from 50 to 70 percent is awarded for occupational and social impairment, with deficiencies in most areas.  

The next higher, 100 percent disability rating, cannot be assigned because the evidence shows that the Veteran's PTSD is not manifested by total occupational and social impairment, which is required to assign the higher disability level.  Although the Veteran stopped working during the course of this appeal, he has maintained a marriage of over 20 years to his wife.  Thus, total social impairment is not established by the record, which precludes assignment of a 100 percent disability rating.

Consideration has been given to assigning staged ratings.  However, the 70 percent disability level has been maintained throughout the period of appellate review.  See Fenderson, 12 Vet. App. 119.

In reaching the above conclusion the Board has resolved all reasonable doubt in the Veteran's favor to finding that an initial 70 percent is for assignment.  See 38 C.F.R. § 4.3.

E.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

The Court has set out a three-part test, based on the language of 38 C.F.R.  
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  As a general matter, the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples, which are designed to approximate symptoms of similar severity, frequency, and duration at each given disability level.  See Vazquez-Claudio, 713 F.3d at 118.   Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD.  See id. at 116-17; Mauerhan, 16 Vet. App. at 442-43.  

Specific to this Veteran, as discussed in detail above, this means that his PTSD has resulted in severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during the period on appeal.  This symptomatology is specifically contemplated under the rating schedule.  The record does not reflect that the Veteran's PTSD any symptomatology outside the schedule for rating mental disorders.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his reported PTSD symptoms are encompassed by the rating schedule.  Therefore, referral for consideration of an extraschedular rating cannot be made.

As a final matter, the Board notes that it is remanding the appeal for a TDIU.  The appeal for a TDIU is being remanded for procedural deficiencies, including the failure to afford the Veteran his basic due process rights for that issue.  The TDIU matter is not being remanded to obtain evidence regarding the Veteran's employability.  Although it is possible that further evidence regarding the Veteran's employability will be obtained upon remand, the disposition of this appeal does not involve divergent positions because the claim for a higher rating for PTSD under the rating schedule is resolved primarily on the basis of a lack of total social impairment.  See Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, by Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  By the very nature of the TDIU appeal, there is no reasonable basis to assume that the remanded claim of TDIU will result in the discovery of further evidence regarding the Veteran's social impairment.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014); Brambley v. Principi, 17 Vet.App. 20, 24 (2003).  Accordingly, the matters are not intertwined and need not be remanded together.  


ORDER

A rating of 70 percent for the Veteran's service-connected PTSD, but no higher, is granted.


REMAND

Hypertension

Additional development is necessary for the hypertension claim.

VA treatment records indicate that the Veteran was diagnosed with hypertension in 2005 and that he was placed on controlling medication at that time.  There is an indication in the record that the Veteran's hypertension is either secondary to or aggravated by his service-connected diabetes.  Given the foregoing, the Board finds that a VA examination is needed to determine whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD or diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

TDIU

The Veteran has implicitly raised the issue of entitlement to a TDIU, most recently through his attorney in an April 2015 letter.  The Veteran has been provided no due process on this issue to date.  Because it is distinct from the remaining issues on appeal, it must be remanded to initiate this due process to ensure that he is accorded a full and fair hearing on the matter,.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the basic information needed to proceed with the TDIU claim.

2.   After undertaking any initial development needed regarding the remanded issue, arrange for a VA hypertension examination with an appropriate examiner.  The examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  

Following a review of the claims file and any relevant electronic VA treatment records, the examiner is asked to separately respond to each of the following questions:

(a)  Is it as likely as not (i.e., of least equal medical probability) that the Veteran's hypertension was caused by any other medical condition, such as PTSD or diabetes?  Please explain why or why not.

(b)  If the Veteran's hypertension was not caused by a different medical condition, is it at least as likely as not (i.e., of least equal medical probability) that the hypertension has been aggravated (permanently worsened beyond the normal progression) by any other medical condition, such as PTSD or diabetes?  Please explain why or why not. 

In answering all questions, as indicated please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how it justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


